Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 1 of 10 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                            ALEXANDRIA DIVISION


Maros KMEC,                                    ù
                                               ú
      Plaintiff,                               ú
                                               ú       Civil No. 1:20-cv-1235
      v.                                       ú
                                               ú
AIRBUS U.S. SPACE & DEFENSE, INC.,             ú
                                               ú
      Defendant.                               û


                                    COMPLAINT


      Plaintiff, Maros Kmec, brings this action under the Federal False Claims Act, 31

U.S.C. § 3730(h), and the common law of the Commonwealth of Virginia against

AIRBUS U.S. Space & Defense, Inc. (AIRBUS), to recover all damages, penalties, and

other remedies provided thereunder, and for his Complaint alleges:

                                      I.   Parties

   1. Plaintiff Maros Kmec began working at AIRBUS in March, 2015. He was

      employed at the company’s offices, located at 2550 Wasser Terrace, Suite 9000,

      Herndon, Virginia 20171. Until his departure, Mr. Kmec worked as a Contracts

      Manager with responsibility for managing a large portfolio of contracts with the

      Federal Government.

   2. Defendant AIRBUS is a foreign-owned for-profit corporation, incorporated in

      Delaware, but registered with the Commonwealth of Virginia and authorized to




                                           1
Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 2 of 10 PageID# 2




     operate a business therein. AIRBUS is a subsidiary of Airbus Group, Inc. (itself a

     subsidiary of Airbus SE), operating in North America.

                             II.      Jurisdiction and Venue

  3. Jurisdiction in this Court is proper pursuant to 31 U.S.C. §§ 3732(a), and

     3730(h)(2). This Court also has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1342,

     and 1367.

  4. The Court may exercise personal jurisdiction over the Defendants, and venue is

     proper in this Court pursuant to 31 U.S.C. § 3732(a) and 28 U.S.C. § 1391, because

     the acts proscribed by 31 U.S.C. § 3730(h)(2) and the Virginia common law tort of

     malicious prosecution and complained of herein took place in part in this District

     and the Defendant resided or transacted business in this District:

        a. At all times relevant to this Complaint, AIRBUS maintained offices in this

            District, in Fairfax County.

        b. As described below, AIRBUS committed violations of 31 U.S.C. § 3730(h).

            These violations occurred in the Eastern District of Virginia, among other

            locations.

        c. As described below, AIRBUS committed the tort of malicious prosecution

            in the Eastern District of Virginia.

                               III.     Legal Background

                                       The False Claims Act

  5. The False Claims Act provides, in pertinent part:

            Relief from retaliatory actions.

            (1) In general. – Any employee, contractor, or agent shall be entitled to all
            relief necessary to make that employee, contractor, or agent whole, if that

                                             2
Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 3 of 10 PageID# 3




            employee, contractor, or agent is discharged, demoted, suspended,
            threatened, harassed, or in any other manner discriminated against in the
            terms and conditions of employment because of lawful acts done by the
            employee, contractor, agent or associated others in furtherance of an
            action under this section or other efforts to stop 1 or more violations of
            this subchapter.

            (2) Relief. – Relief under paragraph (1) shall include reinstatement with
            the same seniority status that employee, contractor, or agent would have
            had but for the discrimination, 2 times the amount of back pay, interest on
            the back pay, and compensation for any special damages sustained as a
            result of the discrimination, including litigation costs and reasonable
            attorneys’ fees. An action under this subsection may be brought in the
            appropriate district court of the United States for the relief provided in
            this subsection.

            (3) Limitation on bringing civil action. – A civil action under this
            subsection may not be brought more than 3 years after the date when the
            retaliation occurred.

     31 U.S.C. § 3730(h).

                                 IV.    Allegations

           Mr. Kmec Witnessed AIRBUS’s Violations of the False Claims Act

  6. Mr. Kmec worked for AIRBUS from March 2015 to October 2018. He was

     employed as a Contracts Manager at the company’s office in Herndon, Virginia.

     During his time at AIRBUS, Mr. Kmec provided contract, administrative, and

     analytical support for the company when responding to Government solicitation

     requests. Mr. Kmec also provided support during contract performance in the

     event of any change proposals or performance issues.

  7. By virtue of his position, Mr. Kmec developed concerns regarding AIRBUS’s

     estimating and accounting practices related to its contracts with the Federal

     Government. During his employment, Mr. Kmec learned that AIRBUS frequently




                                          3
Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 4 of 10 PageID# 4




     submitted false and fraudulent claims to the Federal Government under its

     contracts with several Federal departments.


                    The Defendant Retaliated Against Mr. Kmec

  8. When Mr. Kmec brought AIRBUS’s misconduct to the attention of its

     management, the company marginalized and ignored him. When Mr. Kmec

     persisted, and AIRBUS managers learned that Mr. Kmec was preserving

     evidence of their misconduct, AIRBUS undertook to humiliate, distress, and

     discredit Mr. Kmec, and constructively terminated him from his position in

     October 2018. Thereafter, AIRBUS made false allegations, and provided false,

     misleading, and incomplete information to the Federal government to trigger an

     investigation of Mr. Kmec, for the purpose of damaging his reputation and

     credibility.

  9. Early on in his work at AIRBUS, Mr. Kmec developed concerns about the

     company’s billing and contracting practices. However, Mr. Kmec did not keep

     his concerns for AIRBUS’s business practices a secret. Instead, he disclosed the

     fraudulent activity to AIRBUS management on multiple occasions, informing his

     manager, AIRBUS’s Pricing Director, and General Counsel. To his

     disappointment, the company did nothing to address the wrongdoing, and

     instead, Mr. Kmec became the target of bullying from his superiors.

  10. In September 2018, Mr. Kmec discovered that his supervisor, Gregory Angst, had

     created a job requisition for Mr. Kmec’s existing position. Approximately one

     week later, Mr. Kmec learned that AIRBUS had launched an investigation

     targeting him. AIRBUS discovered that Mr. Kmec had preserved emails and

                                          4
Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 5 of 10 PageID# 5




     contemporaneous evidence of AIRBUS’s fraudulent behavior (by sending this

     information to his personal email account and storing it on a personal hard

     drive). During its investigation, AIRBUS found additional emails with evidence

     incriminating the company, which Mr. Kmec kept in two folders on his work

     computer in his MS Outlook Agent. Unknown AIRBUS employees then deleted

     the contents of those folders, as Mr. Kmec later discovered.

  11. On October 17, 2018, AIRBUS Information Technology (IT) and security staff

     accused Mr. Kmec of using his personal drive at work without authorization,

     and demanded that he turn it over for inspection (under the false pretext that

     they had detected a virus on it). Mr. Kmec, suspecting that the inquiry was part

     of a pattern of retaliation and harassment, refused their request, and under

     duress, he resigned from the company.

  12. Defendant’s actions, in response to Mr. Kmec’s efforts in furtherance of a

     possible action under the False Claims Act, or to stop AIRBUS’s violations of that

     law, constitute a violation of the anti-retaliation provision of the False Claims Act

     (31 U.S.C. § 3730(h)), the Defense Contractor Whistleblower Protection Act (10

     U.S.C. § 2409), and 41 U.S.C. § 4712.

  13. Shortly after October 17, 2018, AIRBUS contacted the Federal Bureau of

     Investigation (FBI) in this District, and falsely alleged that Mr. Kmec had

     misappropriated AIRBUS’s documents in violation of the Trade Secrets Act, 18

     U.S.C. § 1832, and committed other crimes.

  14. The false, misleading, and incomplete information which AIRBUS provided to

     the FBI included, but was not limited to the following:


                                             5
Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 6 of 10 PageID# 6




        a. That Mr. Kmec had impermissibly used a personal hard drive with his

           work computer (though AIRBUS knew that Mr. Angst and AIRBUS’s IT

           staff had been aware of, and had acquiesced in, Mr. Kmec’s use of a

           personal hard drive since the beginning of his employment, and that the

           use of such personal drives by AIRBUS employees was common,

           tolerated, and even encouraged by AIRBUS’s managers);

        b. That Mr. Kmec had misappropriated AIRBUS’s proprietary documents

           and data (though AIRBUS knew that the contract documents and data in

           question were either derived from public documents and datasets, freely

           available on government websites, or were documents and data that

           AIRBUS executives had provided to Mr. Kmec, knowing and intending

           that he would use the tools he had developed for his website to analyze

           the files for AIRBUS’s benefit);

        c. That Mr. Kmec had used AIRBUS’s proprietary information to benefit his

           business, KM-LOGIX, and its website, farclause.com, to AIRBUS’s

           detriment (though AIRBUS executives had known for years of Mr. Kmec’s

           personally-developed analytical tools and website, and Mr. Kmec and

           other AIRBUS employees and officers had used farclause.com’s functions

           to assist in AIRBUS’s own business operations);

        d. That Mr. Kmec was a disgruntled employee who wanted to harm AIRBUS

           (though AIRBUS knew that Mr. Kmec had only brought AIRBUS’s

           wrongful practices to the attention of AIRBUS in an effort to remedy the




                                          6
Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 7 of 10 PageID# 7




            misconduct, and that AIRBUS had unlawfully targeted Mr. Kmec for

            retaliation, harassment, and discrimination); and

        e. That AIRBUS had conducted a bona fide investigation of Mr. Kmec

            through which it had discovered his conduct described in the preceding

            subparagraphs (though in fact, AIRBUS’s investigation was intended to

            ascertain whether Mr. Kmec planned to report AIRBUS’s fraudulent

            practices to the Federal government, and to create a false and misleading

            record with which AIRBUS could discredit Mr. Kmec if he decided to

            report the company’s wrongdoing).

  15. In summary, at the time AIRBUS provided information concerning Mr. Kmec to

     the FBI, AIRBUS’s executives and employees had long known that Mr. Kmec had

     personally developed a website and tools, which the company itself found useful

     during and even after Mr. Kmec’s employment, and had long known of and

     acquiesced in the use by Mr. Kmec and others of personal computer storage

     devices at AIRBUS. Fearing that Mr. Kmec would imminently report AIRBUS’s

     misconduct to the Government, the company ginned up a pretextual

     investigation of him, forced him to resign, and reported false allegations of his

     wrongdoing, in an effort to preemptively discredit him and harm his reputation.

  16. By virtue of the foregoing, AIRBUS maliciously and without probable cause

     procured the issuance of search warrants for purported trade secrets and other

     information it wrongly alleged Mr. Kmec to have taken.




                                           7
Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 8 of 10 PageID# 8




  17. Based on AIRBUS’s complaint, FBI agents raided Mr. Kmec’s residence in

     January, 2019, seizing his personal drive and laptop. As AIRBUS intended, the

     execution of the search warrant caused Mr. Kmec distress and humiliation.

  18. The FBI has completed its review of AIRBUS’s false allegations, returned Mr.

     Kmec’s property to him, and has taken no action against him.

                              V.    Causes of Action

       COUNT I – RETALIATION IN VIOLATION OF 31 U.S.C. § 3730(h)

  19. Mr. Kmec repeats each and every allegation of the preceding paragraphs of this

     Complaint with the same force and effect as if set forth herein.

  20. Mr. Kmec undertook lawful acts that were either in furtherance of a possible

     action under the False Claims Act, 31 U.S.C. § 3729, et seq., or were efforts to stop

     the Defendants from violating the False Claims Act, 31 U.S.C. § 3729, et seq.

  21. Defendant AIRBUS was aware of Mr. Kmec’s efforts described in the preceding

     paragraph.

  22. Defendant AIRBUS retaliated against Mr. Kmec within the meaning of the False

     Claims Act, 31 U.S.C. § 3730(h)(1).

  23. Because of Defendant AIRBUS’s actions, Mr. Kmec has been damaged in a

     substantial amount to be determined at trial.

                     COUNT II – MALICIOUS PROSECUTION
                  IN VIOLATION OF VIRGINIA COMMON LAW

  24. Mr. Kmec repeats each and every allegation of the preceding paragraphs of this

     Complaint with the same force and effect as if set forth herein.




                                           8
Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 9 of 10 PageID# 9




   25. Defendant AIRBUS set on foot a prosecution of Mr. Kmec, by contacting and

      providing information to the FBI in this District shortly after October 17, 2018,

      which resulted in search warrants issued by this Court.

   26. Because the information Defendants provided to the FBI was false, misleading,

      and incomplete, the investigation lacked probable cause.

   27. Defendants’ actions in connection with initiating, procuring, and cooperating

      with the FBI’s investigation were malicious.

   28. The Government’s investigation of Mr. Kmec has been terminated in a manner

      not unfavorable to him.

   29. Because of Defendants’ actions, Mr. Kmec has been damaged in a substantial

      amount to be determined at trial.

                            VI.    JURY TRIAL DEMAND

   30. Plaintiff, Maros Kmec demands a jury trial on all Counts.

                            VII.    PRAYER FOR RELIEF

      WHEREFORE, Mr. Kmec prays that the Court enter judgment against

Defendants as follows:

   (a) that he be awarded all remedies that the Federal False Claims Act, 31 U.S.C.

      § 3730(h) provides, including “reinstatement with the same seniority status that

      employee, contractor, or agent would have had but for the discrimination, 2

      times the amount of back pay, interest on the back pay, and compensation for

      any special damages sustained as a result of the discrimination”;

   (b) that for the Defendant’s malicious prosecution, he be awarded compensatory

      and punitive damages;


                                            9
Case 1:20-cv-01235-CMH-IDD Document 1 Filed 10/17/20 Page 10 of 10 PageID# 10




   (c) that attorneys' fees, costs, and expenses that he necessarily incurred in bringing

      and pressing this case be awarded; and

   (d) that this Court award such other and further relief as it deems proper.

                                                 Respectfully submitted,

                                                 /s/ Timothy R. Clinton
                                                 Timothy R. Clinton (Va. Bar No. 70902)
                                                 CLINTON & PEED
                                                 777 6th Street NW, 11th Fl.
                                                 Washington, DC 20001
                                                 (202) 621-1828
                                                 (202) 204-6320 (fax)
                                                 tim@clintonpeed.com

                                                 Benjamin J. Vernia
                                                 D.C. Bar No. 441287
                                                 Andrew K. Murray
                                                 D.C. Bar No. 187281
                                                 THE VERNIA LAW FIRM
                                                 1455 Pennsylvania Ave., N.W.,
                                                 Suite 400
                                                 Washington, D.C. 20004
                                                 Tel. (202) 349-4053
                                                 Fax (866) 572-6728
                                                 bvernia@vernialaw.com

                                                 COUNSEL FOR PLAINTIFF,
                                                 Maros Kmec


Date: October 17, 2020




                                            10
